Citation Nr: 1709345	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  14-35 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1953 to September 1957 and October 1957 to May 1974.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a Substantive Appeal, VA Form 9, dated in October 2014, the Veteran requested a Travel Board hearing. However, in March 2015 the Veteran submitted a statement saying that he wished to cancel his request for a Travel Board hearing. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e) (2016).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in June 2013.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. Here, the Veteran's service treatment records and post service VA and private treatment records have been associated with the claims file. The Veteran has not identified any records relevant to the issues being adjudicated below that have not been requested or obtained.

The Veteran was afforded multiple VA examinations throughout the course of his appeal. The Board finds that the VA examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history. See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16. For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a). 

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran. 38 C.F.R. 
§§ 3.341(a), 4.19. Factors to be considered are the Veteran's education, employment history, and vocational attainment. Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993). In determining whether a veteran is entitled to a TDIU, neither the veteran's nonservice-connected disabilities nor advancing age may be considered. 

The Veteran is currently service-connected for dysthymic disorder (50 percent); lumbosacral strain with degenerative arthritis and intervertebral disc syndrome (20 percent); bilateral hearing loss (20 percent); tinnitus (10 percent); residual right knee injury with subpatellar crepitus and degenerative spur formation (10 percent); and radiculopathy of the right lower extremity (10 percent). Thus, the threshold disability percentage requirement for a TDIU under section 4.16(a) is met. 

Therefore, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 38 C.F.R. § 4.16(a). 

The Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, shows that he has a high school education. He stated that he has not worked since 1997 and stopped working because of his disabilities. Regarding his work history, the evidence of record shows that he has work experience in decontamination and in the oil fields.

The Veteran's VA treatment records show that he was given a general medical examination in connection with his treatment in April 2013. The only abnormalities noted were surgical scars, wearing glasses and hearing aids, some missing teeth and some fillings, and there were crepitations on range of motion of both knees, but worse on the right side. 

The Veteran was afforded VA medical examinations in July 2013 for his service-connected disabilities. Regarding his right knee, right lower extremity radiculopathy, lumbosacral spine disability, and tinnitus, the examiners opined that they did not impact the Veteran's ability to work. With respect to the bilateral hearing loss, the examiner found moderate functional impairment, and opined that the Veteran could sustain employment with a job that did not require communication in the presence of background noise.  This would only affect the Veteran's ability to perform physical and sedentary activities of employment if communication in noise was essential to perform the specific activity.  Regarding the Veteran's dysthymia, the examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress.  She indicated that although the Veteran's mental disorder symptoms may slow him down, they would not preclude him from obtaining and sustaining gainful employment.   

In a July 2013 statement, the Veteran stated that his advancing age and his service-connected disabilities were preventing him from working. He also stated that he could no longer stand for extended periods of time and that a vascular blockage in his left femoral artery prevented him from walking for more than a half block or so. He also stated that his frequent nightmares were interfering with his sleep. In a September 2013 statement, the Veteran stated that he was not claiming that the vascular blockage was as a result of his military service. However, he stated that it was additional evidence of his unemployability. 

In his January 2014 notice of disagreement, the Veteran stated that due to his age, age-related disabilities, and service-connected disabilities, he is unemployable. He also stated that he has atrial fibrillation and hypertension, which interfere with his ability to work. In his October 2014 VA Form 9, he asserted that because of his disability ratings for his service-connected disabilities, he was entitled to a TDIU.

While the Board is sympathetic to the Veteran's contentions regarding the effect of his age and non-service-connected disabilities on his ability to obtain and maintain gainful employment, the Board is legally prohibited from taking these considerations into account when deciding entitlement to a TDIU. 

The evidence of record does not indicate the Veteran's service-connected disabilities alone affect the Veteran's ability to obtain or maintain substantially gainful employment. Notwithstanding the Veteran's claim for individual employability, the Board finds the July 2013 examination reports more probative on whether the Veteran's service-connected disabilities alone prevent him from securing or following a substantially gainful occupation. While his service-connected disabilities may have some effect on his employment, they do not preclude him from obtaining or maintaining substantially gainful employment. As the Board finds that the preponderance of the evidence weighs against the denied herein, the benefit-of-the-doubt rule does not apply; and entitlement to a TDIU is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


